Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 1 of 8




          EXHIBIT 25
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 2 of 8



                                                                   Page 1

1                 IN THE UNITED STATES DISTRICT COURT
2                    NORTHER DISTRICT OF CALIFORNIA
3          -------------------------------x
           SOCIAL TECHNOLOGIES LLC,
4
                           Plaintiff,
5                                                 CIVIL ACTION FILE
                    vs.                           NO. 3:18-CV-05945-VC
6
           APPLE INC.,
7
                           Defendant.
8
           -------------------------------x
 9
10
11                                 CONFIDENTIAL
12                           VIDEOTAPED DEPOSITION OF
                                   ROBERT LONG
13
                                  June 11, 2019
14                                  10:00 A.M.
15                            1075 Peachtree Street
                                    Suite 3625
16                               Atlanta, Georgia
17                   Lee Ann Barnes, CCR-1852B, RPR, CRR, CRC
18
19
20
21
22
23
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 3 of 8



                                                                 Page 192

1                   Q.   Why didn't Social Technologies use the
2          name "MEMOJI" for the Hellojis app?
3                   A.   It's a different application.           It -- it
4          describes a different thing.
5                   Q.   When did you personally first learn of
6          Lucky Bunny's MEmoji app?
7                   A.   I don't know an exact date.
8                   Q.   Roughly speaking.
9                   A.   Again, all of these events blur
10         together.
11                       Whatever -- I can give you a year.
12                       We're speaking about MEMOJI, correct,
13         again?
14                  Q.   Correct.
15                  A.   And the question was when did I become
16         aware of Lucky Bunny's --
17                  Q.   MEmoji app.
18                  A.   -- MEmoji app?
19                       It would have to be in the year that the
20         search was conducted.          So 2015.
21                  Q.   How did you first learn of Lucky Bunny's
22         MEmoji app?
23                  A.   Sam would have had to told me -- tell
24         me.
25                  Q.   Do you remember what he told you about

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 4 of 8



                                                                 Page 243

1          app?
2                   A.     The only person I would know is Justin
3          Grant.
4                   Q.     To your knowledge, did anyone
5          unaffiliated with FlexDev write code for Social
6          Technologies' MEMOJI app?
7                   A.     I have no knowledge one way or the
8          other.
9                   Q.     When was the decision made to release
10         Social Technologies' MEMOJI app in June of 2018?
11                         MR. HECHT:     Objection to form.
12                         THE WITNESS:     When meaning a date?
13                  Q.     (By Ms. Schweitzer)        Roughly speaking.
14                  A.     That would have to be sometime in 2018.
15                  Q.     Did Social Technologies decide that it
16         would release its MEMOJI app after Apple's WWDC
17         announcement of Apple's Memoji feature?
18                         MR. HECHT:     Objection to form.
19                         THE WITNESS:     To protect our interests,
20                  yes.
21                  Q.     (By Ms. Schweitzer)        Who was involved in
22         the decision to release Social Technologies'
23         MEMOJI app in June of 2018?
24                  A.     We were advised by counsel.
25                         MR. HECHT:     I'm going to caution the

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 5 of 8



                                                                  Page 244

1                   witness not to reveal the substance of any
2                   communications with counsel.
3                   Q.   (By Ms. Schweitzer)         Who other than
4          counsel was involved in that decision?
5                   A.   The decision was -- we were given advice
6          to do so.
7                        Sam and I.
8                   Q.   Anyone else?
9                   A.   No.
10                  Q.   And when you say "Sam," you mean
11         Mr. Bonet?
12                  A.   Mr. Bonet.
13                  Q.   Who was the attorney involved in the
14         decision?
15                  A.   Peter Dee.
16                  Q.   Who first brought up the idea of
17         releasing Social Technologies' MEMOJI app in June
18         of 2018?
19                  A.   Counsel.
20                  Q.   When did Social Technologies engage
21         Mr. Dee?
22                  A.   I don't know exactly.            2018.
23                  Q.   Did Social Technologies engage Mr. Dee
24         after Apple announced Apple's Memoji feature?
25                  A.   Yes.   To protect our interest, yes.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 6 of 8



                                                                 Page 245

1                   Q.   Why did Social Technologies decide to
2          release its MEMOJI app in June of 2018?
3                        MR. HECHT:      Objection to form.
4                        THE WITNESS:       To protect our interest.
5                   Q.   (By Ms. Schweitzer)          What do you mean by
6          "to protect our interest"?
7                        MR. HECHT:      Objection to form.
8                        THE WITNESS:       I mean, I could state it
9                   no better.     To protect our interest.
10                  Q.   (By Ms. Schweitzer)          To protect your
11         interest in what?
12                  A.   Our intellectual property rights.
13                  Q.   Your intellectual property rights to
14         what?
15                  A.   To the name MEMOJI.
16                  Q.   So in June 2018, Social Technologies
17         decided to release its MEMOJI app that month to
18         protect its alleged rights in the MEMOJI mark;
19         correct?
20                  A.   Correct.
21                  Q.   Were you motivated by Apple's
22         announcement of its Memoji feature?
23                       MR. HECHT:      Objection to form.
24                       THE WITNESS:       What do you mean
25                  "motivated"?

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 7 of 8



                                                                 Page 268

1                        THE WITNESS:      To protect our interest.
2                   Q.   (By Ms. Schweitzer)         But why,
3          specifically, did Social Technologies choose that
4          platform, to your knowledge?
5                        MR. HECHT:     Objection.
6                        THE WITNESS:      I have no knowledge other
7                   than to protect our interest.
8                   Q.   (By Ms. Schweitzer)         Do you know how
9          many downloads Social Technologies' MEMOJI app
10         received on its first day?
11                  A.   I have no idea.
12                  Q.   In its first week?
13                  A.   I have no idea.
14                  Q.   Do you know how many downloads Social
15         Technologies' MEMOJI app received in its first
16         month?
17                  A.   I have no idea.
18                  Q.   Do you know when someone unaffiliated
19         with Social Technologies first downloaded the app?
20                  A.   I have no idea.
21                  Q.   When Social Technologies' MEMOJI app was
22         released, did you download the app?
23                  A.   No.   I don't have an Android phone.
24                  Q.   Did you tell any of your family members
25         to download Social Technologies' MEMOJI app when

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
        Case 3:18-cv-05945-VC Document 125-25 Filed 10/30/19 Page 8 of 8



                                                                 Page 269

1          it was released?
2                   A.   I don't -- no one has an Android phone.
3                   Q.   Did you tell any of your friends to
4          download the MEMOJI app when it was released?
5                   A.   I personally don't know anyone with an
6          Android phone.
7                   Q.   To your knowledge, did Mr. Bonet
8          download Social Technologies' MEMOJI app when it
9          was released?
10                  A.   Yes.   He has an Android phone that he
11         uses for other things.
12                  Q.   And just to be clear, I -- you did not
13         tell any of your friends to download the MEMOJI
14         app when it was released; is that correct?
15                  A.   As far as I know, I know no one with an
16         Android phone.
17                       I may have, but I don't recall back that
18         far.      That's a year ago.       Once again, we're always
19         in flux, in movement.
20                       And so as far as I recall, I don't know
21         anyone that has an Android phone.              I might have
22         known a woman or two back then that had an Android
23         phone and might have mentioned it, but I'm not
24         certain.
25                  Q.   Did Mr. Bonet, to your knowledge, tell

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
